Exhibit 32 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of GeoBio Energy, Inc., a Colorado corporation (the "Company"), on Form 10-QSB for the period ended March 31, 2008, as filed with the Securities and Exchange Commission (the "Report"), David Otto, Chief Executive Officer and Principal Financial Officer of the Company,does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Ken Bennett Ken R Bennett Its: Chief Executive Officer /s/ Allen Perron Allen A Peron Its: Chief Financial Officer May 19, [A signed original of this written statement required by Section 906 has been provided to GeoBio Energy, Inc. and will be retained by it and furnished to the Securities and Exchange Commission or its staff upon request.]
